EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative, Mr. Lee, on 8/25/2022.

2.	Claims 1-4 and 16-17 of the instant application have been amended based on the latest claims of record submitted by the Applicant on 8/26/2022, and they have been amended as follow:
1. (Currently Amended) A method for managing data to provide a cloud-based service for a plurality of work sessions, comprising:
receiving a request to create a work session that is represented by a collection of tables and to decouple file storage and access from applications for the cloud-based service;
creating a work session table stored on a session server, wherein the work session table includes a user table, a data table, and an application table, 
wherein the user table indicates which users are connected to the work session, the data table indicates which files are connected to the work session, and the application table indicates which applications are connected to the work session;
receiving a request to add a user to the work session;
storing user data related to the work session for the user in a record in the user table of the work session table;
receiving a request to add an application to the work session; 
storing application data for the application related to the work session in a record in the application table of the work session table, wherein the user data is decoupled from the application data; and
creating a session log which preserves information indicating an activity related to the work session,
wherein each work session of the plurality of work sessions is enabled to inherit or pull attributes from a related work session within a hierarchical structure, wherein the attributes inherited or pulled include sessions owners or rules on modification.

2. (Currently Amended) The method of claim 1, wherein[[:]] the plurality of work sessions is arranged in multiple hierarchical structures 

3. (Currently Amended) A non-transitory storage medium storing a computer program to manage data to provide a cloud-based service for a plurality of work sessions, the computer program comprising executable instructions that cause a computer to:
receive a request to create a work session that is represented by a plurality of tables and to decouple file storage and access from applications for the cloud-based service; 
create a work session table stored on a session server, wherein the work session table includes a user table, a data table, and an application table, 
wherein the user table indicates which users are connected to the work session, the data table indicates which files are connected to the work session, and the application table indicates which applications are connected to the work session;
receive a request to add a user to the work session;
store user data related to the work session for the user in a record of the user table of the work session table;
receive a request to add an application to the work session; 
store application data for the application related to the work session in a record of the application table of the work session table, wherein the user data is decoupled from the application data; and
create a session log which preserves information indicating an activity related to the work session,
wherein each work session of the plurality of work sessions is enabled to inherit or pull attributes from a related work session within a hierarchical structure, wherein the attributes inherited or pulled include sessions owners or rules on modification.

4. (Currently Amended) The non-transitory storage medium of claim 3, wherein[[:]] the plurality of work sessions is arranged in multiple hierarchical structures 


5. (Previously Presented) The method of claim 1, further comprising:
providing to a first system access to a shared file connected to the work session;
providing to a second system access to the shared file;
receiving an update to the shared file from the first system; and
receiving an update to the shared file from the second system.

6. (Previously Presented) The method of claim 5, further comprising
receiving a record of activity related to the shared file updated by the first system.

7. (Previously Presented) The method of claim 5, further comprising
receiving a record of charges and payments for accessing the shared file by the first system.

8. (Previously Presented) The method of claim 5, further comprising
receiving a record of activity related to the shared file updated by the second system.

9. (Previously Presented) The method of claim 5, further comprising
receiving a record of charges and payments for accessing the shared file by the second system.

10. (Previously Presented) The method of claim 1, further comprising:
providing to a first application access to a shared file connected to the work session;
providing to a second application access to the shared file;
receiving an update to the shared file from the first application; and
receiving an update to the shared file from the second application.

11. (Previously Presented) The method of claim 1, wherein the user data related to the work session stored in the user table is decoupled from the application data for the application related to the work session stored in the application table to preserve flexibility and prevent application lock-in.

12. (Previously Presented) The non-transitory storage medium of claim 3, further comprising executable instructions that cause a computer to:
provide to a first system access to a shared file connected to the work session;
provide to a second system access to the shared file;
receive an update to the shared file from the first system; and
receive an update to the shared file from the second system.

13. (Previously Presented) The non-transitory storage medium of claim 12, further comprising executable instructions that cause a computer to
receive a record of activity related to the shared file updated by the first system.

14. (Previously Presented) The non-transitory storage medium of claim 12, further comprising executable instructions that cause a computer to
receive a record of charges and payments for accessing the shared file by the first system.

15. (Previously Presented) The non-transitory storage medium of claim 12, further comprising executable instructions that cause a computer to
receive a record of activity related to the shared file updated by the second system.

16. (Currently Amended) A method for using a cloud-based service for a plurality of work sessions, comprising:
sending a request to create a work session of the plurality of work sessions that is represented by a collection of tables including a work session table created and stored on a session server and to decouple file storage and access from applications for the cloud-based service to preserve flexibility and prevent application lock-in, 
wherein the work session table includes a user table indicating which users are connected to the work session, a data table indicating which files are connected to the work session, and an application table indicating which applications are connected to the work session;
requesting to be added as a user to the work session and have user data related to the work session for the user stored in a record in the user table of the work session table; and
sending a request to add a first application to the work session and have application data for the first application related to the work session stored in a record in the application table of the work session table,
wherein a session log is generated to preserve information indicating an activity related to the work session,
wherein each work session of the plurality of work sessions inherits or pulls attributes from a related work session within a hierarchical structure, wherein the attributes inherited or pulled include sessions owners or rules on modification.

17. (Currently Amended) The method of claim 16, wherein[[:]] the plurality of work sessions is arranged in multiple hierarchical structures 


18. (Previously Presented) The method of claim 16, wherein the user data related to the work session stored in the user table is decoupled from the application data for the application related to the work session stored in the application table to preserve flexibility and prevent application lock-in.

19. (Previously Presented) The method of claim 16, further comprising:
accessing a shared file connected to the work session using the first application; and
updating the shared file.

20. (Previously Presented) The method of claim 16, further comprising
providing the updated shared file connected to the work session to a second application.


Allowable Subject Matter
3.	Claims1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough review of the prior art fails to disclose or render obvious, “wherein the user table indicates which users are connected to the work session, the data table indicates which files are connected to the work session, and the application table indicates which applications are connected to the work session; receiving a request to add a user to the work session; storing user data related to the work session for the user in a record in the user table of the work session table; receiving a request to add an application to the work session; storing application data for the application related to the work session in a record in the application table of the work session table, wherein the user data is decoupled from the application data; and creating a session log which preserves information indicating an activity related to the work session, wherein each work session of the plurality of work sessions is enabled to inherit or pull attributes from a related work session within a hierarchical structure, wherein the attributes inherited or pulled include sessions owners or rules on modification.” It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the limitations presented in the independent claims, taken together as a whole and as presented, cannot be rejected by the prior art of record without using a level of hindsight reasoning that is impermissible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J CHEA whose telephone number is (571)272-3951.  The examiner can normally be reached on M-F 8:00 - 4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEK can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WUJI CHEN/
Examiner, Art Unit 2456
/NICHOLAS P CELANI/Examiner, Art Unit 2449